Citation Nr: 1631061	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  15-29 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date prior to July 5, 2005, for the grant of service connection for arteriosclerotic cardiovascular disease (heart disease).  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Zobrist, Counsel



INTRODUCTION

The Veteran had active duty service from March 1967 to November 1988.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office (RO) that denied entitlement to an effective date prior to July 5, 2005, for service connection for heart disease.  Interim rating decisions in March 2012, August 2013, and January 2015 continued the prior denial.  

A claim of service connection for benefits under 38 U.S.C.A. § 1151 was raised by the record in an August 2011 statement; it has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The first communication from the Veteran construed as expressing an intent to file a claim of service connection for heart disease was received on July 5, 2005.
.

CONCLUSION OF LAW

An effective date prior to July 5, 2005, is not warranted for the award of service connection for heart disease.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.151, 3.155, 3.400, 3.816 (2008).



REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

VA's duty to notify was satisfied by letters dated December 2008, June 2009, and February 2011.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board notes that determinations regarding effective dates of awards of service connection are based essentially on what is already in the record, and when it was received, and that further development of the record is generally not necessary.  The Board finds that the record includes adequate competent evidence to decide the matter of an earlier effective date, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria

Except as otherwise provided, the effective date of an award of compensation based on an original claim will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.  If a claim is received within one year following separation the effective date of an award of compensation shall be the day following separation from service or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b)(2).

In cases involving presumptive service connection due to herbicide exposure, there is an exception to the provisions set forth above.  VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See 38 C.F.R. § 3.816; see also Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158   (9th Cir. 2002) (Nehmer III).

 Specifically, a Nehmer class member is defined as a Vietnam veteran who has a "covered herbicide disease."  38 C.F.R. § 3.816.  The Veteran in the current appeal served in the country of Vietnam during the Vietnam War era and, therefore, is a "Vietnam veteran" as defined in the regulations.  38 C.F.R. § 3.307(a)(6).  Under 38 C.F.R. § 3.816(b)(2), ischemic heart disease, to include the heart disease for which the Veteran is service connected, is a "covered herbicide disease."  Accordingly, the Board concludes that the Veteran in the current appeal is a "Nehmer class member" as defined in the law. 

Certain effective dates apply if a Nehmer class member was denied compensation for a covered herbicide disease between September 25, 1985, and May 3, 1989; or if there was a claim for benefits pending before VA between May 3, 1989, and the effective date of the applicable liberalizing law.  38 C.F.R. § 3.816(c)(1)-(3).  Certain additional exceptions are set forth that are not pertinent to this appeal.

The award of service connection in this case was based on a liberalizing law pertaining to diseases associated with exposure to certain herbicide agents.  See 38 C.F.R. § 3.309(e) (2013) (listing ischemic heart disease as a disease that shall be service-connected even though there is no record of such disease during service for certain veterans, including those who were exposed to herbicide agents during service in the Republic of Vietnam).  Ischemic heart disease was added to the list of diseases associated with exposure to certain herbicide agents effective August 31, 2010.  See 75 Fed. Reg. 53202 (Aug. 31, 2010).

In the present appeal, the RO liberally construed the Veteran's July 5, 2005, claim for aid and attendance as a claim for service connection heart disease.  As such, it was pending before VA between May 3, 1989, and August 31, 2010, the effective date of the applicable liberalizing law; the provisions of 38 C.F.R. § 3.816 apply.  If a Nehmer class member is entitled to disability compensation for a covered herbicide disease, the effective date of the award will be (emphasis added) the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(2).  In this case, the record clearly indicates that the Veteran was diagnosed with heart disease (i.e., the disability arose) prior to receipt of his claim July 5, 2005.  Therefore, the date of receipt of claim is the later of the two dates, and is the proper effective date under the governing regulation.

The Board acknowledges the Veteran's contention, generally, that medical evidence in the record suggests that he had heart disease prior to the date of claim, and that such evidence justifies an earlier effective date.  (See, e.g., May 2011 correspondence from the Veteran to his Congressional Representative).  However, under 38 C.F.R. § 3.157(b) (which was still in effect at the time the Veteran filed his claim), the receipt of a VA outpatient or hospital examination or admission to a VA hospital can constitute an informal claim for increased benefits once a claim for compensation has been already allowed.  The provision is not applicable in this case, where the Veteran is appealing the effective date of the grant of service connection and not the effective date of a claim for an increased rating.

The Board also acknowledges the Veteran's contention that he filed a claim prior to 2005.  Specifically, the Veteran has asserted that he filed a claim of service connection for heart disease in 2001.  (See, e.g., January 2011 correspondence from the Veteran's Congressional Representative (asserting that the Veteran's first claim for heart disease was filed in 2001); August 2011 notice of disagreement (asserting that VA computer records document a claim for "heart condition" in 2001)).  The Board also acknowledges a May 2011 letter from the Veteran's State Veterans Service Officer (VSO) to the Veteran's Congressional Representative, in which the VSO asserted that he had "observed documentation in [the Veteran's] VA file which indicated he filed a claim for a heart condition as far back as 2001."  Finally, the Board acknowledges that the record contains a March 2011 letter from the Veteran's Congressional Representative, in which the Representative states that the Veteran first filed his claim in the 1990s.  The Board finds that these statements are contradicted by the contemporaneous record and do not support the Veteran's claim for an earlier effective date.

With respect to the Veteran's statements, the Board notes that the earliest document in the record indicating an intent to apply for VA disability compensation benefits is the Veteran's December 2001 claim for "breathing" and "lungs," to include his statement that, since his returned home from service, he has been short of breath and cannot breathe.  The Veteran provided signed releases for VA to obtain medical treatment records for "lungs" and "s.o.b."  There is no mention in the December 2001 claim or associated correspondence of any heart disability or related symptomatology.  

Furthermore, medical evidence from 2002 indicates that the Veteran neither had nor believed he had a diagnosed heart disability at that time.  On February 2002 VA environmental examination, the Veteran reported a medical history of emphysema and hypertension, but expressly denied a history of heart disease.  On physical examination, palpitation with dyspnea on exertion was noted, but apparently attributed to his emphysema or hypertension, as no cardiac diagnoses were provided; no heart condition was diagnosed.  An August 2002 private treatment record notes the Veteran's express denial of a history of heart disease; his heart was normal on examination.  On October 2002 VA respiratory examination, the Veteran again denied any history of heart disease.  

The Veteran's December 2001 claim is silent for any indication that he intended to claim service connection for a heart disability.  The medical evidence of record throughout the following year indicates that the Veteran repeatedly denied any history of heart disease, which is consistent with, and corroborates, a finding that he did not file a 2001 claim for disability benefits based of a heart disability.  The Board finds that this objective and contemporaneous evidence of record contradicts the Veteran's subsequent testimony (that he is otherwise competent to provide) that he filed a claim for heart disability in 2001.  Consequently, the Board finds that the Veteran's testimony in this matter is not credible.  Caluza v. Brown, 7 Vet. App. 498 (1995) (holding that Board may consider, inter alia, inconsistent statements, facial plausibility, and consistency with other evidence of record, when assessing credibility).  In making this finding, the Board is not implying that the Veteran has any intent to deceive; rather, he may simply be mistaken in his recollections due to the fallibility of human memory for events the occurred decades ago.  

With respect to the VSO's letter, the Board notes that the VSO is correct that the record, in May 2011, contained documentation "indicating" that the Veteran filed a relevant claim in 2001.  Specifically, the record included the Veteran's January 2011 statement to that effect (received by VA in February 2011).  Notably, the VSO did not assert that he had seen a 2001 claim for benefits for heart disability.  As the VSO's statement appears to be based on the Veteran's lay statements (on which the Board cannot rely, as explained above), and is otherwise contradicted by the record (see analysis above), the Board finds that it is not credible evidence in support of the Veteran's claim. 

With respect to the Congressional Representative's letter, the Board notes that the records is silent for any disability benefits claim prior to 2001, and that the Veteran, himself, did not assert that he had filed a claim prior to 2001.  Therefore, the Board finds that the Congressional Representative's statement as to a pertinent 1990s claim lacks any support in the record, to include the Veteran's lay assertions; it is not credible evidence in support of the Veteran's claim.

In summary, the record shows that the first communication from the Veteran to VA seeking service connection for heart disease was his informal claim of July 5, 2005.  Accordingly, VA is precluded from granting an effective date for this award of service connection prior to that date, even with consideration of 38 C.F.R. § 3.816.  The Veteran's testimony (and statements by others based on such testimony) that he submitted a claim for heart disease in 2001 is not credible because it is contradicted by the contemporaneous evidence of record.  In light of the foregoing, the claim for an earlier effective date for the grant of service connection for heart disease must be denied because the RO has already assigned the earliest possible effective date provided by law.  The law is dispositive in this matter.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.  



ORDER

An effective date prior to July 5, 2005, for the award of service connection for heart disease is denied.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


